Case 6:19-cv-01461-WWB-DCI Document 43 Filed 04/03/20 Page 1 of 1 PageID 232



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION
JULIO SEVILLANO,                   ) Case No.: 6:19-cv-1461-Orl-78DCI
          Plaintiff,               )
                                   )
v.                                 )
                                   )
ORANGE COUNTY, FLORIDA,            )
          Defendant.               )
                                   )

                            NOTICE OF SERVICE

      NOTICE IS GIVEN that the Plaintiff served upon counsel for

the Defendant Plaintiff’s First Set of Interrogatories and First

Request for Production of Documents via email on April 3, 2020.


                         CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that this document was electronically
filed today with the Clerk of the Court by using the ECF system
which will send a copy of the same and electronic notice of this
filing to all counsel of record.


                                   CPLS, P.A.
                                   Attorneys|Consultants|Mediators
                                   201 East Pine Street, Suite 445
                                   Orlando, FL 32801
                                   Tel 407-647-7887
                                   Fax 407-647-5396
                                   www.cplspa.com
                                   CPLS File No. 3956-1




April 3, 2020                      MELISSA C. MIHOK, Esq.
                                   Florida Bar Number 555851
                                   mmihok@cplspa.com

                                   Co-Counsel for Plaintiff
